Citation Nr: 0525134	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease  (COPD), claimed as due to asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the claim of 
entitlement to service connection for chronic obstructive 
pulmonary disease  (COPD), claimed as due to asbestos 
exposure.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim for entitlement to 
service connection for chronic obstructive pulmonary disease, 
claimed as due to asbestos exposure.  

2.  The service medical records, and available personnel 
records, are positive for asbestos exposure.  

3.  The post-service medical records are negative for a 
current chronic obstructive pulmonary disorder related to 
asbestos exposure.  

4.  The medical record is completely negative for asbestosis.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease, claimed as due to 
asbestos exposure was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, because an initial AOJ adjudication already occurred.  

For the reasons discussed below, the veteran is not 
prejudiced by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In January 2002, VA received the claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), claimed as due to asbestos exposure.  By 
correspondence, dated in January 2002, the veteran was 
informed of the requirements of VCAA.  The veteran was 
advised that VA would make reasonable efforts to obtain 
ceratin evidence on his behalf; the evidence necessary to 
establish entitlement to service connection; and the 
information that the veteran should submit to help with his 
claim.  At a later date in January 2002, the RO informed the 
veteran of what had been accomplish during the claims 
process.  

By rating decision, dated in November 2002, the RO denied the 
veteran's claim of entitlement to service connection for 
COPD, claimed as due to exposure to asbestos.  The veteran 
filed a timely Notice of Disagreement with the RO's denial. A 
Statement of the Case was issued in June 2003.  The veteran 
perfected his appeal before the Board in August 2003.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim currently on appeal.  Therefore, the 
Board is satisfied that the evidence of record is sufficient 
upon which to make a decision on the issue presented, and 
VA's duty to assist the veteran in the development of the 
claim has been satisfied.  

Factual Background

Service medical records confirm that as a member of an 
asbestos lagging or ripping crew; the veteran was exposed to 
asbestos.  This is not disputed by VA.

Service medical records showed that in September 1976 the 
veteran complained of upper chest pain, which the veteran 
described as having occurred after he moved heavy objects.  
It was noted that the veteran had family history of heart 
disease.  Costochondritis was diagnosed.

In January 1986, the veteran served on board the USS 
Lawrence.  He complained of left chest pain.  It was 
suspected that he had costochondritis or a neuropathy.  He 
was referred to an orthopedic clinic where it was determined 
that he had an osteophyte impingement secondary to cervical 
spondylitis.  In March 1984, the veteran indicated that he 
coughed up blood.  The assessment was either hemoptysis or 
acid/peptic disease.  

On an October 1987 Asbestos Medical Surveillance Program 
form, the veteran indicated that he worked with asbestos 
during his Navy career and that he smoked cigarettes.  
Specifically, he reported that he worked in lagging teams 
during shipyard overhauling for about 20 days out of a month.  
X-ray studies of his chest performed in conjunction with the 
surveillance program noted blunting of the left costophrenic 
angle by pleural density.  While the findings were described 
as old, there were no previous films to compare it with.  
There was no other evidence of a pulmonary or cardiac disease 
demonstrated

At retirement, in July 1991, the veteran indicated that he 
experienced chest pain or pressure in the chest.  The 
veteran's lungs and chest were evaluated as clinically 
normal.  The July 1991 Radiology Consult reported that the 
cardiomediastinal silhouette was normal.  The lungs were 
clear.  The chest was normal.  

It should be noted that during his period of service, the 
veteran received several physical examinations, to include 
chest X-rays of his chest.  All findings were negative for 
chest pathology.

Post-service medical records, which were substantial in 
content, described several pulmonary conditions, reports of 
pulmonary function tests (PFT), and various treatments 
received for the conditions.  

In May 1993 the veteran presented at the Oktibbeha County 
Hospital with complaints of tightness in the chest.  A X-ray 
study revealed a normal chest and clear lungs.  Private 
treatment records from the Family Clinic, with dates 
beginning in May 1993, reported that the veteran was treated 
for complaints of chest pain.  He gave a history of asbestos 
exposure.  While some of the records contained an impression 
of asbestosis, the basis for the diagnosis was not provided..  

In August 1995, PFTs from Baptist Memorial Hospital reported 
that the veteran suffered from moderate obstructive airway 
disease and a severe diffusion defect.   An August 1995 
private Computerized Tomography (CT) Scan of the veteran's 
chest reported that there were no significant abnormalities 
identified.  Specifically, there were no nodular masses or 
significant lung parenchymal noted.  

A September 1995 private medical statement, from L.B., M.D., 
reported that the veteran was referred for complaints of 
questionable shortness of breath and possible exposure to 
asbestos.  Following examination, including a PFT, the 
impression was that there was no evidence of asbestos lung 
disease on his chest X-ray. The examiner opined that follow-
up X-ray may begin to indicate some asbestos exposure.  

In a December 2001 medical statement from R.S.P., M.D., the 
examiner noted that the veteran had a history of smoking that 
was marked by approximately a thirty-two pack a use, COPD 
with elements of chronic bronchitis, and a remote history of 
exposure to asbestos while he was working in the Navy.  
Following examination, including PFTs, the impression was 
COPD and smoking cessation was recommended.  

Following a December 2001 X-ray study performed at the Bon 
Secours Holy Family Regional Health System, the impression 
was emphysema and there was no evidence of an acute 
cardiopulmonary disease.  

Additional private medical records continue to diagnosis COPD 
and emphysema.

In a January 2002 statement in support of the claim, the 
veteran indicated that during service, he participated in the 
daily removal of asbestos in naval shipyards.  He stated that 
he was on home oxygen treatment, and he was unable to walk up 
the stairs, or walk more than 100 yards without having to 
stop.  He was reportedly diagnosed with chronic bronchitis 
and acute emphysema, due to asbestos exposure.  

The impression following a May 2002 VA X-ray study of the 
veteran' s chest was mild chronic emphysema and no active 
pulmonary disease.  

On VA examination, dated in September 2002, the veteran 
claimed that he developed emphysema and lung problems due to 
asbestos exposure in the Navy.  Following physical 
examination, the impression included a history of asbestos 
exposure, chronic bronchitis, and a history of chronic 
obstructive pulmonary disease.  The examiner opined that the 
respiratory conditions were related to chronic smoking and 
also exposure to chronic asbestos.  

VA treatment records, dated through November 2002, reported 
that the veteran had a history of moderate obstructive 
ventilatory defect and restrictive lung disease; shortness of 
breath on exertion; and asbestos exposure in the Navy. 

During the VA examination, dated in March 2003, the veteran 
reported the circumstances surrounding the in-service 
asbestos exposure.  After service, he did not work in the 
coalmines, brickyards, or steel mills.  He had a significant 
history of smoking that spanned the course of thirty years.  
The examiner noted the findings of a May 2002 VA X-ray study 
indicating that mild chronic pulmonary emphysema and that 
there was no active pulmonary disease.  Following 
examination, the impression was COPD and asbestos exposure.  
The examiner requested a high-resolution CT scan.  In the 
March 2003 addendum to the February 2003 VA examination, it 
was noted that CT scan images showed parenchymal destruction 
in both upper lobes secondary to chronic obstructive 
pulmonary disease.  There was no pulmonary fibrosis 
demonstrated nor were pulmonary plagues demonstrated.  The 
study showed COPD without evidence for asbestosis.  The lack 
of phased plaques pulmonary fibrosis virtually exclude the 
diagnosis of asbestosis.  The examiner's final conclusion was 
that the veteran developed COPD secondary to tobacco abuse.  
The examiner opined that the veteran did not develop a 
pulmonary condition that was, as least as likely as not, due 
to asbestos exposure.  The time of exposure was described as 
too brief in spite of the isolated case reports that 
suggested asbestosis resulting from brief exposure. 

Records from the Social Security Administration (SSA) were 
received in June 2003.  The SSA records reported that the 
veteran filed a claim for disability benefits in December 
2001, and that the veteran's disability began in June 2001.  
The primary diagnosis was emphysema.  A second diagnosis was 
not identified.  


Law and Regulations

To establish service connection the facts must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Stated differently, to establish service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the veteran.  38 U.S.C.A. § 5107(b).  

As to claims involving service connection for asbestos- 
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  

Analysis

The veteran argues that he is entitled to service connection 
for chronic obstructive pulmonary disease (COPD), claimed as 
due to asbestos exposure in service. Specifically, he 
maintains that he was exposed to asbestos in service, and as 
a result he suffers from a current asbestos-related pulmonary 
condition.  

The service medical records, and available personnel records, 
are positive for asbestos exposure.  Post service medical 
records showed treatment for several conditions related to 
the veteran's lungs. . The records primarily showed that the 
veteran suffered from emphysema.  

The Board recognizes the veteran's contention that he was 
exposed to asbestos in service.  Whether the veteran was 
exposed to asbestos in service is not in dispute.  The 
inquiry that the Board must address is whether the veteran's 
claimed lung disorder is related to service.  

According to the medical evidence of record, the veteran does 
not currently have asbestosis, a lung disease commonly 
associated with asbestos exposure.  The medical record also 
established that the veteran does not have a pulmonary 
condition that is as least as likely as not related to 
exposure to asbestos in service.  Records from the Social 
Security Administration (SSA) reported that the veteran is in 
receipt of disability benefits and the primary diagnosis is 
emphysema.  

The medical record contains two conflicting VA medical 
opinions.  The probative value of the conflicting opinions, 
as evidence upon which to accept or reject the service 
connection claim, must now be determined.  

On VA examination, dated in September 2002, the examiner 
indicated that he reviewed prior medical evidence of the 
veteran's lung condition and opined that the veteran had a 
history of asbestos exposure, chronic bronchitis, and chronic 
obstructive pulmonary disease.  The examiner related the 
respiratory condition to chronic smoking, as well as chronic 
asbestos exposure.  He also indicated that the veteran would 
be scheduled for chest x-rays, PFTs, and arterial blood 
gases.

However, in February 2003, the examiner's impression noted 
COPD.  In the March 2003 addendum, the examiner related the 
COPD to tobacco use.  The examiner further stated that the 
veteran did not have a pulmonary condition that was at least 
as likely as not related to asbestos exposure.  

Upon careful consideration of the conflicting evidence in 
this case, the opinion of the VA examiner that produced the 
March 2003 addendum to the February 2003 VA examination is 
the most persuasive.  The VA addendum and February 2003 
examination, upon which the addendum was derived, is accorded 
more weight because the opinion rendered was based on 
pulmonary function tests and current X-ray findings.  The 
February 2003 examiner noted that the claims file was 
reviewed and also gave detailed bases and reasons for the 
opinion rendered in February 2003. Likewise, the March 2003 
examiner also provided detailed reasons and bases for the 
opinion rendered in the VA addendum.  

In contrast, the examiner that performed the VA examination 
dated in September 2002 noted that the veteran had history of 
COPD; however he did not indicate that the veteran currently 
suffered from COPD.  The examiner ordered the X-ray studies 
and pulmonary function tests.  The May 2002 X-ray study 
reported that the veteran did not have a active pulmonary 
disease; however mild chronic pulmonary emphysema was listed 
in the examiner's impression.  

Therefore after weighing all the evidence, the Board adopts 
the March 2003 VA examiner's conclusions, and, in light of 
the other evidence of record, the opinion is sufficient to 
satisfy the statutory requirements of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-
93 (1995).  Therefore, as there is no evidence of a 
disability, associated with asbestos exposure that can be 
linked to service there is no basis upon which to grant the 
veteran's claim.  

The Board also considered the fact that the veteran has 
maintained that the in-service asbestos exposure is the cause 
of the current lung disease.  However, it has not been 
indicated that the veteran possesses the requisite medical 
qualifications to opine on a matter involving medical 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (a layperson is generally not 
competent to opine on a matter requiring knowledge of medical 
principles, such as causation or diagnosis).  

Under these circumstances, the claim of entitlement to 
service connection for COPD, claimed as due to asbestos 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the veteran's case, the evidence 
does not support the claim and the doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as due to asbestos exposure, is 
denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


